DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion, it would not be obvious to implement a memory structure which comprises a semiconductor substrate having a doped region, a metal silicide layer buried within the doped region of the substrate, a vertical transistor structure formed on the doped region of the substrate, a capacitive memory element electrically connected with the vertical transistor structure, and an electrically conductive contact formed between the vertical transistor structure and the capacitive memory element such that the vertical transistor structure comprises an electrically conductive gate structure formed on the doped region of the substrate, the electrically conductive gate structure comprising a first dielectric layer above the doped region of the substrate, an electrically conductive gate layer over the first dielectric layer, and a second dielectric layer over the electrically conductive gate layer and under the electrically conductive contact as suggested by the applicant in claim 1.  In the examiner’s opinion, it would also not be obvious to implement a data memory array which comprises a plurality of bitline structures formed on a semiconductor substrate with each of the bitline structures further comprising a doped semiconductor and a metal silicide layer buried in the doped semiconductor, a plurality of memory cells each formed on the bitline structures with each of the memory cells further comprising a vertical semiconductor structure, a capacitive memory element electrically connected with the vertical semiconductor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817